Citation Nr: 0708687	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-03 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a prostate 
condition.

3.  Entitlement to VA outpatient dental treatment.

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for irritable bowel 
syndrome. 

6.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1968 to February 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2004 and June 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In those decisions, the RO 
denied service connection for a back condition, irritable 
bowel syndrome, headaches, a prostate condition, asbestosis, 
and VA outpatient dental treatment.  In April 2006 the 
veteran testified before the undersigned Veterans Law Judge 
in a regional office hearing.  

The issues of service connection for irritable bowel 
syndrome, asbestosis, a back condition, and a prostate 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current migraine headaches were first 
manifested medically noted many years after service, and are 
not medically related to any disease or injury in service. 

2.  The veteran has noncompensable service-connected dental 
conditions that are not the result of trauma. 

3.  The veteran's current claim for outpatient dental 
treatment was not filed within one year of separation from 
service in February 1970. 


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2006).   

2.  The veteran is no longer entitled to VA outpatient dental 
treatment for the teeth treated during service. 38 U.S.C.A. 
§§ 1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	Service connection for headaches 

The veteran claims service connection for migraine headaches, 
which he states manifested during service.  In order to 
establish service connection, three elements must be 
established.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 C.F.R. § 3.303 (2006); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Current medical evidence demonstrates a diagnosis of migraine 
headaches treated with medication.  The veteran reported a 
history of frequent or severe headaches at induction into 
service in October 1967; however, no conditions were noted on 
examination.  Service medical records indicate the veteran 
did not complain of or seek treatment for headaches during 
service.  The veteran again reported a history of frequent, 
severe headaches at separation; however, no conditions were 
noted on examination in February 1970.  Of record are several 
lay statements from fellow service members; however, none 
describe the veteran complaining of or seeking treatment for 
headaches during service.  Statements from G.F. and the 
veteran's brother recall him having severe headaches after 
his return from service.  Private medical records indicate 
the veteran has been receiving treatment for migraines since 
1983, thirteen years after separation from service.  

Although the veteran suffers from a current disability 
characterized by migraine headaches, there is no evidence of 
a connection to any disease or injury in service.  The 
earliest evidence of medical treatment for headaches is too 
long after service to suggest a connection.  The criteria for 
a grant of service connection have not been met.  Therefore, 
the preponderance of evidence is against the claim, the 
"benefit of the doubt rule" does not apply, and the claim 
for service connection for headaches must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

2.	Service connection for outpatient dental treatment

Treatable carious teeth, among other dental conditions, are 
not considered disabling, and will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. 
§3.381.  Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service connected dental condition, provided 
that they apply for treatment within a specified period after 
service (Class II eligibility); veterans having a 
noncompensable service connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); those who were prisoners of war 
(Classes II(b) and (c); among others.  38 U.S.C.A. § 1712;  
38 C.F.R. § 17.161.  

The veteran claims entitlement to VA outpatient dental 
treatment.  He acknowledges that several teeth were missing 
at induction; however, he contends that VA should maintain 
the dental prosthesis installed during service.  Service 
medical records indicate that teeth numbered 1, 3, 14, 16, 
17, 18, and 19 were missing at induction into service in May 
1968.  Tooth number 30 was a nonrestorable carious tooth, and 
teeth numbered 15 and 31 were restorable carious teeth.  
Service medical records indicate the veteran was given 
partial dentures at teeth numbered 2, 3, 14, 15, 16, 17, 18, 
19, 31, and 32.  No other dental conditions were reported.   

The veteran has noncompensable service-connected dental 
conditions that are not the result of trauma.  He also meets 
the other requirements for Class II eligibility.  See 
38 C.F.R. § 17.161(b)(2)(i).  Class II dental conditions are 
authorized to receive "any treatment indicated as reasonably 
necessary for the one-time correction of the service 
connected noncompensable condition."  Id. In order to be 
eligible for VA outpatient treatment for the one-time 
correction of a dental disability based on service prior to 
1981, the veteran must apply for such treatment within a year 
of discharge.  The veteran claimed entitlement to outpatient 
dental treatment in June 2003, more than 30 years after 
separating from service.  The Board finds, therefore, that 
the criteria for eligibility for outpatient dental treatment 
are not met, and the preponderance of the evidence is against 
the claim of entitlement to VA outpatient dental treatment.

Duty to Notify and Assist

Duty to Notify:  Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish service connection in correspondence dated February 
2003 and October 2003.  This correspondence informed him of 
the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  Because service connection has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Duty to Assist:  Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, his VA treatment records, and 
private medical records.  He has not indicated the existence 
of any other evidence that is relevant to this appeal. Under 
the duty to assist, VA is required to provide an examination 
and/or obtain a medical opinion where there is competent 
evidence of disease or injury in service, current disability, 
and a connection between them.  38 C.F.R. § 3.159(c)(4) 
(2005).  The RO has not provided the veteran a medical 
examination, or obtained a medical opinion regarding the 
claimed nexus between headaches and military service.  VA is 
not required, however, to provide a medical examination or 
obtain a medical opinion if the record does not already 
contain evidence of an in-service event, injury, or disease; 
current disability; and the aforementioned connection.  The 
veteran's service medical records are silent for complaints 
of headaches during service.  For this reason the Board finds 
that a medical examination or opinion is not required in this 
case because no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004).  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim. 


ORDER

1.  Entitlement to service connection for headaches is 
denied. 

2.  Entitlement to VA outpatient dental treatment is denied.


REMAND

The veteran asserts that he is entitled to service connection 
for a back condition, a prostate condition, irritable bowel 
syndrome, and asbestosis.  In support of his claim, he 
submits a September 1999 decision of the Social Security 
Administration (SSA).  The document reveals that the 
veteran's claim for Disability Insurance Benefits was granted 
based on degenerative disc disease of the lumbar spine, in 
addition to several unrelated disabilities.  The decision 
notes the veteran's diagnosis of irritable bowel syndrome.  
The records associated with the veteran's SSA disability 
claim have not been requested.  See SSA Notice of Decision- 
Fully Favorable (September 1999).  

The veteran claims service connection for asbestosis due to 
asbestos exposure in service.  In February 2003 the RO 
requested additional information regarding the veteran's in-
service asbestos exposure.  The veteran failed to reply.  In 
April 2006, the veteran testified before the undersigned 
Veterans Law Judge that he believes he was exposed to 
asbestos in the summer or fall of 1968 at Ft. Riley, Kansas, 
when the barracks floor tile was removed and replaced.  
(Transcript 15-17).  A July 2001 report from Dr. Burton shows 
the veteran provided a letter showing a "Class B reading" 
(x-ray) had been done and asbestosis was identified.  The 
veteran gave a "long standing history of asbestos exposure 
both at Reynolds and at Phillips Lighting."  In light of the 
additional evidence provided by the veteran, he should be 
asked again to provide his pre- and post-service occupational 
history with respect to asbestos exposure.  In addition, if 
he has made a claim based on such exposure, he should provide 
copies of the claim and supporting documentation, or 
sufficient information so that VA may obtain that 
documentation.  

The veteran claims service connection for irritable bowel 
syndrome, which he contends was manifested in service.  
Current medical records reflect a diagnosis of irritable 
bowel syndrome treated with diet and medication.  No 
complaints of or treatment for a gastrointestinal disorder 
were documented in his service medical records.  However, the 
veteran has submitted lay statements in support of his claim 
from three soldiers who served with him and recall his 
frequent trips to the restroom.  Further, the veteran submits 
a lay statement from an employer who recalls the veteran's 
frequent need to use the restroom in 1971-1972, approximately 
one year after separating from service.  Finally, the veteran 
submits three letters from family members, who also recall 
his recurrent complaints of gastrointestinal distress and the 
necessity of frequent trips to the restroom within a year of 
separating from service.  Although the veteran's service 
medical records do not document treatment for irritable bowel 
syndrome, he has submitted credible testimony of a 
gastrointestinal condition necessitating frequent trips to 
the restroom during service, corroborated by several 
credible, competent lay statements.  VA has the duty to 
assist him in the development of his claim by providing him 
with an opinion to determine whether a medical nexus exists 
between his current diagnosis of IBS and the in-service 
gastrointestinal disorder.

The veteran claims service connection for a back condition 
affecting his lumbar spine.  Service medical records reflect 
treatment for low back pain in June 1968 and July 1968.   The 
veteran complained of recurrent back pain at separation from 
service in February 1970.  VA has the duty to assist him in 
the development of this claim by providing him with an 
opinion to determine whether a medical nexus exists between 
his current diagnosis of degenerative disc disease of the 
lumbar spine and his complaints of back pain during service.

The veteran also claims service connection for a prostate 
condition.  Medical evidence submitted by the veteran 
reflects a diagnosis of neurogenic bladder and benign 
prostatic hypertrophy.  Service medical records do not 
reflect complaints of or treatment for a genitourinary 
condition.  The veteran has submitted January 2001 private 
medical records reflecting a diagnosis of neurogenic bladder 
most likely related to his back condition.  The Board finds 
the issue of service connection for a prostate condition to 
be inextricably intertwined with the issue of service 
connection for a back condition. Thus, adjudication of the 
veteran's claim for service connection for a prostate 
condition will be held in abeyance pending further 
development of the veteran's claim for service connection for 
a back condition.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the issues of 
service connection for a back condition, a prostate 
condition, irritable bowel syndrome, and asbestosis are 
REMANDED for the following development: 

1.  After securing any necessary release, 
the RO should contact the Social Security 
Administration and request copies of all 
decisions that relate to the veteran's 
entitlement to disability benefits as well 
as copies of all evidentiary records, 
including all non-VA medical records not 
already associated with the file, which 
were used as the bases for the decisions. 

2.  Ask the veteran to provide a history 
of pre- and post-service asbestos 
exposure, and to provide copies of 
supporting documentation of any claims 
based on exposure other than in service, 
or identify sources where VA may obtain 
that documentation. 

3.  After completion of the aforementioned 
development, the veteran's claims file 
should be submitted to a VA medical 
examiner to issue an opinion as to whether 
it is as least as likely as not (that is, 
probability of 50 percent or better) that 
the veteran's claimed disabilities, to 
include a back condition, irritable bowel 
syndrome, and asbestosis are related to 
service.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.  The examiner 
should obtain any tests or studies deemed 
necessary for an accurate assessment.  

The examiner should also identify the 
veteran's current prostate/bladder 
disabilities and determine whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
such disability is the result of, or has 
been increased by, his back condition, if 
the back condition is determined to be 
service-connected. 

4.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issue remaining on appeal.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


